DETAILED ACTION

Claim Objections
Claims 2, 3, 6, 14, and 15 are objected to because of the following informalities:  

Claims 2, 3, 6, and 15 using the following language in question: “wherein it further comprises”. While it is assumed that the “it” is referencing the electronic processing apparatus, the examiner suggest for the applicant to replace the phrase “wherein it further comprises” with “wherein the electronic processing apparatus further comprises” in order to improve the clarity of the claimed invention. 

Claim 14 reads as follows: 
14. Electronic processing apparatus according to claim 14, wherein the electronic processing apparatus further comprises a power source adapted for self-sustaining operation of the electronic processing apparatus
As currently written, dependent claim 14 currently depends upon itself. The examiner believes that the prior amendment to make claim 14 dependent upon claim 14 was a type. The examiner will examine dependent claim 14 to be dependent upon independent claim 1.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation following the phrase, i.e. “preferably to a rail” is part of the claimed invention.  See MPEP § 2173.05(d). As best understood by the examiner, the term preferably is used as an example, and will not be treated as a definite limitation of the claimed invention. 
	Appropriate correction is required. 

Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation following the phrase, i.e. “preferably a motion state of the crosstie” is part of the claimed invention. See MPEP § 2173.05(d). As best understood by the examiner, the term preferably is used as an example, and will not be treated as a definite limitation of the claimed invention.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura (JP 2012158919), see attached English translation, in view of Jackett (US 20100052929).

Regarding claim 1, Takamura discloses an electronic processing apparatus for determining railroad information (see Abstract, Figs 1 and 2, page 2 3rd paragraph, and page 3 second paragraph: discloses an electronic device with processing capability for detecting/determining a rail breakage), comprising: 
a sensor adapted to provide a sensor signal representing a railroad property or a railroad event (see Abstract and page 2 3rd paragraph: vibration sensor providing sensor output representing vibrational information of the railroad, i.e. represents a property of the railroad event as the event is based on frequency analysis of the vibration signals) and a gateway adapted to communicate with the sensor and with a remote processing unit (see Fig. 1 and page 2 3rd paragraph, page 2 last paragraph to page 3 first paragraph: transmission unit, meets the limitation of the recited gateway as defined in the applicant’s specification which defines the gateway as a wireless communication module, the transmission unit is adapted to communicate with the sensor and a remote procession unit as is communicatively coupled with the sensor and configured to transmit information to an external system), and wherein the electronic processing apparatus, comprising one or more electronic device, is installed/mounted on a crosstie of the railroad (see Fig 1-3 and page 2 3rd paragraph: electronic device 8 is installed on a sleeper/crosstie). 
 
Takamura does not expressly disclose wherein a mounting base is adapted to be fixedly mounted to a crosstie of the railroad, wherein the mounting base carries at least one or more electronic device of the electronic processing apparatus.

Jackett discloses a sensor system with a mounting base is adapted to be fixedly mounted to the structure it is monitoring, wherein the mounting base carries at least one or more electronic device of the electronic processing apparatus (see Figs 4, 8, 9, and 12 and paragraphs 0007, 0052-0053 and 0056)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura with the teachings of Jackett, i.e. using a mounting plate to secure the electronic device of Takamura to the crosstie, for the advantageous benefit of using conventional components to securely attach a sensing system to a desired structure. Once modified, attaching the sensing system of Takamura to the crosstie using the mounting base system disclosed in Jackett, the modification would meet the limitation of wherein the mount base is fixedly mounted to a crosstie of the railroad. 

Regarding claim 4, Takamura discloses wherein the electronic device is mounted onto an upper surface of a crosstie (see Fig. 3 and page 2 3rd paragraph: electronic device 8 mounted to top surface of crosstie). 

Takamura does not expressly disclose wherein the mounting base comprises a mounting plate, wherein a lower side of the mounting plate is adapted to be fixedly mounted onto an upper surface of a crosstie and an upper side of the mounting plate is carrying the one or more electronic device.

Jackett discloses wherein the mounting base comprises a mounting plate, wherein a lower side of the mounting plate is adapted to be fixedly mounted onto the surface it is attached to and an upper side of the mounting plate is carrying one or more electronic device (see Figs 4, 8, 9, and 12 and paragraphs 0007, 0052-0053 and 0056: mounting pate is attached to the surface using bolts, obvious that external side/lower surface of the mounting plate would be touching the surface of the structure it is attached to, furthermore internal surface of mounting plate is filled with one or more electrical devices, i.e. carrying the electronic device as it supports the electronic device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura with the teachings of Jackett, i.e. using a mounting plate to secure the electronic device of Takamura to the crosstie, for the advantageous benefit of using conventional components to securely attach a sensing system to a desired structure. Once modified, using a mounting plate to attach the electronic device of Takamura to the crosstie, the modification would meet the limitation of wherein the lower side of the mounting plate is attached to the upper surface of the crosstie. 

Regarding claim 5, Takamura does not expressly disclose wherein a casing is mounted to the mounting base, wherein the one or more electronic device devices is accommodated within the casing.

Jackett discloses wherein a casing is mounted to the mounting base, wherein the one or more electronic device is accommodated within the casing (see Figs 4, 8, and 9 and paragraphs 0007, 0052-0053 and 0056: discloses a casing/sensor housing attached to the mounting plate, sensor/electronic devices is within the housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura with the teachings of Jackett, i.e. using a mounting plate and a housing/casing to secure an protect the electronic device Takamura, for the advantageous benefit of using conventional components to securely attach a sensing system to a desired structure while protecting the internal electronics. Once modified, using a mounting plate to attach the electronic device of Takamura to the crosstie, the modification would meet the limitation of the claimed invention. 

Regarding claim 6, Takamura, previously modified by Jackett, further discloses wherein it includes a plurality of sensors each being adapted to provide a sensor signal representing a railroad property or a railroad event, wherein all sensors are adapted to communicate with the same gateway (see Abstract, Figs. 1-3, and page 2 3rd paragraph: vibrations sensors 3a and 3b communicatively coupled to same gateway/transmission unit, sensors provide vibration signal representing a property of railroad and/or even with respect to rail breakage).

Regarding claim 7, Takamura, previously modified by Jackett, further discloses wherein the sensor is adapted to detect a motion state of the railroad and/or a motion state of the crosstie (see Abstract, Figs. 1-3, and page 2 3rd paragraph: vibrations sensors 3a and 3b detect motion of the railroad).

Regarding claim 14, Takamura, previously modified by Jackett, further discloses wherein the electronic processing apparatus further comprises a power source adapted for self-sustaining operation of the electronic processing apparatus (see page 3 second paragraph).

Regarding claim 15, Takamura, previously modified by Jackett, further discloses wherein it further comprises an energy harvesting device adapted to generate electric power by collecting ambient energy from the surroundings, wherein the energy harvesting device is arranged to supply power to the gateway and/or the sensor (see page 3 second paragraph: power supply unit 7 provides power to sensors and gateway, power supply unit 7 harvests vibrational energy).

Regarding claim 16, Takamura, previously modified by Jackett, further discloses wherein the gateway comprises a wireless communication module adapted to send sensor data based on the sensor signal via a wireless communication, to the remote processing unit (see page 2 last paragraph to page 3 second paragraph).

Claim 2-3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura (JP 2012158919), see attached English translation, in view of Jackett (US 20100052929) and Onishi (JP 2006299624), see attached English translation.

Regarding claim 2, Takamur does not expressly disclose wherein it further comprises one or more anchor elements having a first portion connected to or adapted to be connected to the mounting base and a second portion adapted to be inserted into a hole of a crosstie such as to be fixedly mounted to the crosstie.

Jackett discloses a sensor mounting system having a first portion connected to or adapted to be connected to the mounting base and a second portion adapted to be inserted into a hole of the structure it is mounted on (see Abstract, Figs 4, 8, 9, and 12 and paragraphs 0007, 0052-0053, 0056, and 0063: sensing system includes a housing that is adapted to be connected to the mounting base, and a second portion/bolts attaching mechanism for installing sensor on vehicle to be monitored, bolts work by being inserted into the structure in which the mounting plate is secured to). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura with the teachings of Jackett, i.e. using a mounting plate to secure the electronic device of Takamura to the crosstie, for the advantageous benefit of using conventional components to securely attach a sensing system to a desired structure. Once modified, attaching the sensing system of Takamura to the crosstie using the mounting base system disclosed in Jackett, the modification would meet the limitation of wherein the mount base is fixedly mounted to a crosstie of the railroad. 

Takamura and Jackett do not expressly disclose wherein the second potion is adapted to be inserted into a hole of a crosstie such as to be fixedly mounted to the crosstie. 

Onishi discloses a method of connecting something to a crosstie that includes a bolt, i.e. previously discussed a second potion, that is adapted to be inserted into a hole of a crosstie such as to be fixedly mounted to the crosstie (see Figs 5-6 and page 10 paragraphs 1-6: discloses securing something to a crosstie via inserting a bolt into a hole of a crosstie). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett with the teachings of Onishi, i.e. drilling the pilot holes into the sleeper/crosstie when attaching a plate to a crosstie, for the advantageous benefit of using conventional method to securely attach the previously discussed mounting plate to the crosstie. 

Regarding claim 3, Takamura and Jackett do not expressly disclose wherein it further comprises a curing material adapted to establish a material bonded connection between the anchor element and the crosstie and/or between the mounting base and the crosstie.

Onishi discloses a system of attaching something to a crosstie wherein it further comprises a curing material adapted to establish a material bonded connection between the anchor element and the crosstie and/or between the mounting base and the crosstie (see Figs 5-6 and page 10 paragraphs 1-6: discloses securing something to a crosstie via inserting a bolt into a hole of a crosstie, includes providing an resin agent that assists in the attachment process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett with the teachings of Onishi, i.e. drilling the pilot holes into the sleeper/crosstie when attaching a plate to a crosstie, for the advantageous benefit of using conventional method to securely attach the previously discussed mounting plate to the crosstie. 

Regarding claim 18, Takamura and Jackett do not expressly disclose drilling at least one hole in the crosstie, introducing a curing material into the hole, inserting an anchor element into the hole, wherein said anchor element is connected to the mounting base and/or the method further includes a step of connecting the mounting base to the anchor element.
Onishi discloses attaching a component to a crosstie that includes drilling at least one hole in the crosstie, introducing a curing material into the hole, inserting an anchor element into the hole, wherein said anchor element is connected to the mounting structure and/or the method further includes a step of connecting the mounting structure to the anchor element (see Figs 5-6 and page 10 paragraphs 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett with the teachings of Onishi, i.e. drilling the pilot holes into the sleeper/crosstie when attaching a plate to a crosstie, for the advantageous benefit of using conventional method to securely attach the previously discussed mounting plate to the crosstie. Once modified, attaching the mounting base of Takamura in view of Jackett to a crosstie using the method disclosed in Onishi, the combination would result in the claimed invention, i.e. connecting the recited mounting at a crosstie in the claimed manner. 

Regarding claim 19, Takamura and Jackett do not expressly disclose further including a step of applying curing material to a lower surface of the mounting base and/or to an upper surface of the crosstie and establishing material bonded surface contact between the two surfaces via said curing material.

Onishi discloses attaching a component to a crosstie that includes a step of applying curing material to a lower surface of the mounting structure and/or to an upper surface of the crosstie and establishing material bonded surface contact between the two surfaces via said curing material (see Figs 5-6 and page 10 paragraphs 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett with the teachings of Onishi, i.e. drilling the pilot holes into the sleeper/crosstie when attaching a plate to a crosstie, for the advantageous benefit of using conventional method to securely attach the previously discussed mounting plate to the crosstie. Once modified, attaching the mounting base of Takamura in view of Jackett to a crosstie using the method disclosed in Onishi, the combination would result in the claimed invention, i.e. wherein a curing material is applied to the upper surface of a crosstie when attaching the mounting base. 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayami (JP 2012018057), see attached English translation, in view of Jackett (US 20100052929). 

Regarding claim 1, Hayami discloses an electronic processing apparatus for determining railroad information (see Abstract, Figs 2, 3, and 4B, page 4 2nd paragraph, page 6 2nd paragraph, page 10 4th-5th paragraphs: electronic device for monitoring movement of a sleeper), comprising: 
a sensor adapted to provide a sensor signal representing a railroad property or a railroad event (see Abstract, Figs 2, 3, and 4B, page 4 2nd paragraph, page 6 2nd paragraph, page 10 4th-5th paragraphs: acceleration sensor form measuring movement of sleeper) and a gateway adapted to communicate with the sensor and with a remote processing unit (see Figs. 4A and 4B, page 6 last 3 paragraphs: communication module coupled to sensor, configured to transmit data to remote controller 13/remote processing unit). 

Hayami does not expressly disclose wherein a mounting base is adapted to be fixedly mounted to a crosstie of the railroad, wherein the mounting base carries at least one or more electronic device of the electronic processing apparatus.

Jackett discloses a sensor system with a mounting base is adapted to be fixedly mounted to a structure, wherein the mounting base carries at least one or more electronic device of the electronic processing apparatus (see Figs 4, 8, 9, and 12 and paragraphs 0007, 0052-0053 and 0056)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayami with the teachings of Jackett, i.e. using a mounting plate to secure the electronic device of Hayami to the crosstie, for the advantageous benefit of using conventional components to securely attach a sensing system to a desired structure. Once modified, attaching the sensing system of Hayami to the crosstie using the mounting base system disclosed in Jackett, the modification would meet the limitation of wherein the mount base is fixedly mounted to a crosstie of the railroad. 

Regarding claim 10, Hayami, previously modified by Jackett, further discloses wherein the electronic processing apparatus is adapted to detect a time series of sensor signals, in particular a time series of motion states of the crosstie or a time series of motion states of another railroad element (see Figs. 9-12 and page 7 paragraphs 2-4: disclose a time series of acceleration data of the crosstie/sleeper).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayami (JP 2012018057), see attached English translation, in view of Jackett (US 20100052929) and Kishlyansky (US 20030060920). 

Regarding claim 8, Hayami does not expressly disclose wherein the sensor is rigidly mounted to the mounting base or to a sensor mounting body rigidly mounted to the mounting base, such that vibrations of the mounting base are transmitted to the sensor substantially without loss.

Jackett discloses a sensor system wherein the sensor is rigidly mounted to the mounting base or to a sensor mounting body rigidly mounted to the mounting base (see Figs 4, 8, 9, and 12 and paragraphs 0007, 0052-0053 and 0056)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayami with the teachings of Jackett, i.e. using a mounting plate to secure the electronic device of Hayami to the crosstie, for the advantageous benefit of using conventional components to securely attach a sensing system to a desired structure. 
Hayami and Jackett do not expressly disclose wherein the sensor is mounted such that vibrations of the mounting base are transmitted to the sensor substantially without loss. 

Kishlyansky discloses mounting accelerometers/vibration sensors in a manner such that vibrations are transmitted to the sensor substantially without loss (see paragraphs 0006 and 0099). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayami in view of Jackett with the teachings of Kishlyansky, i.e. properly fastening the sensors to the structure, for the advantageous benefit of ensuring that the motions are measured without loss and accurately monitored. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takamura (JP 2012158919), see attached English translation, in view of Jackett (US 20100052929), and Kishlyansky (US 20030060920).

Regarding claim 9, Takamura discloses wherein the sensor is mounted to another railroad element, preferably to a rail (see Figs. 2-3 and page 2 paragraph 2-4: vibration sensors mounted to the rails). 

	Takamura does not expressly disclose wherein the sensor is rigidly mounted, directly or via a sensor mounting body, such that vibrations of the other railroad element are transmitted to the sensor substantially without loss. 

Jackett discloses a sensor system the sensor is rigidly mounted, directly or via a sensor mounting body, (see Figs 4, 8, 9, and 12 and paragraphs 0007, 0052-0053 and 0056: sensor mounted using a mounting body)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayami with the teachings of Jackett, i.e. using a mounting body to secure the sensor of Takamura to the rails, for the advantageous benefit of using conventional components to securely attach a sensing system to a desired structure. 

Takamura and Jackett do not expressly disclose wherein the sensor is mounted such that vibrations of the other railroad element are transmitted to the sensor substantially without loss. 

Kishlyansky discloses mounting accelerometers/vibration sensors in a manner such that vibrations are transmitted to the sensor substantially without loss (see paragraphs 0006 and 0099). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamura in view of Jackett with the teachings of Kishlyansky, i.e. properly fastening the sensors to the structure, for the advantageous benefit of ensuring that the motions are measured without loss and accurately monitored. Once modified, the sensor of Takamura would be mounted in a matter such that vibrations of the other railroad element, i.e. rail, are transmitted to the sensor substantially without loss. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayami (JP 2012018057), see attached English translation, in view of Jackett (US 20100052929) and Connolly (WO 2014184253). 

Regarding claim 11, Hayami and Jackett do not expressly disclose wherein the electronic processing apparatus further comprises a wake-up/send-to-sleep unit adapted to switch the electronic processing apparatus between a ready state and a low-power consumption state according to predetermined conditions.

Connolly discloses a remote sensing electronic processing apparatus that includes a wake-up/send-to-sleep unit adapted to switch the electronic processing apparatus between a ready state and a low-power consumption state according to predetermined conditions (see Abstract and page 4 3rd paragraph: system has a sleep mode and is woken up from sleep based on a predetermined sensor trigger). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayami in view of Jackett with the teachings of Connolly, including a lower-power consumption/steep mode with an awake trigger, for the advantageous benefit of saving power in the electronic processing apparatus of Hayami in view of Jackett. 

Regarding claim 12, Hayami and Jackett do not expressly disclose wherein the wake-up/send-to-sleep unit comprises a wake-up/send-to-sleep sensor for detecting a wake-up/send-to-sleep sensor signal, preferably a motion state of the crosstie, and wherein the wake-up/send-to-sleep unit is adapted to switch the electronic processing apparatus between the ready state and the low-power-consumption state based on detected wake-up/send-to-sleep sensor signal.

Connolly discloses a remote sensing electronic processing apparatus wherein the wake-up/send-to-sleep unit comprises a wake-up/send-to-sleep sensor for detecting a wake-up/send-to-sleep sensor signal, preferably a motion state of the crosstie, and wherein the wake-up/send-to-sleep unit is adapted to switch the electronic processing apparatus between the ready state and the low-power-consumption state based on detected wake-up/send-to-sleep sensor signal (see Abstract, page 4 3rd paragraph, and page 6 3rd paragraph: device is power up from sleep mode based on a predetermined trigger associated with a sensor signal). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayami in view of Jackett with the teachings of Connolly, including a lower-power consumption/steep mode with an awake trigger, for the advantageous benefit of saving power in the electronic processing apparatus of Hayami in view of Jackett. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayami (JP 2012018057), see attached English translation, in view of Jackett (US 20100052929), Connolly (WO 2014184253), and Gropper (US 20140240084). 

Regarding claim 13, Hayami, Jackett, and Connolly do not expressly disclose wherein the wake-up/send-to-sleep unit is adapted to switch the electronic processing apparatus between the ready state and the low-power-consumption state based on a wake-up/send-to-sleep sensor signal received from a clock or from a remote processing unit-R-64 or from another electronic processing apparatus.

Gropper discloses wherein the wake-up/send-to-sleep unit is adapted to switch the electronic processing apparatus between the ready state and the low-power-consumption state based on a wake-up/send-to-sleep sensor signal received from a clock or from a remote processing unit-R-64 or from another electronic processing apparatus (see Fig. 5 and paragraphs 0113 0115: disclose a wake up function utilizing a time clock).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayami in view of Jackett and Connolly with the teachings of Gropper, waking up the remote sensing device using a signal from a clock, for the advantageous benefit of collecting measurements from the remote sensing electronic processing apparatus as particular intervals. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hayami (JP 2012018057), see attached English translation, in view of Jackett (US 20100052929) and Bartonek (US 20070040068). 

Regarding claim 17, the limitation of the electronic processing apparatus of claim 1 has been addressed above. 

Hayami and Jackett do not expressly disclose a system comprising a plurality of electronic processing apparatuses according to claim 1, a plurality of crossties, each of which having one or more of electronic processing apparatuses fixedly mounted thereto, and a remote processing unit adapted to communicate with the plurality of electronic processing apparatuses to transmit sensor data and to derive railroad information from the sensor signals.

Bartonek discloses a system comprising a plurality of sensor apparatuses, a plurality of crossties, each of which having one or more of electronic processing apparatuses fixedly mounted thereto (see Fig 3 and paragraphs 0017-0018 and 0021: plurality of sensor packages attached to a plurality of crossties), and a remote processing unit adapted to communicate with the plurality of electronic processing apparatuses to transmit sensor data and to derive railroad information from the sensor signals (see Fig. 2 and paragraphs 0017-0018 and 0021: wayside unit, i.e. remote processing unit, receives sensor data and can derive a change in tie location, i.e. railroad information form the sensor signals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayami in view of Jackett with the teachings of Bartonek, i.e. placing sensors on a plurality of railway crossties, for the advantageous benefit of monitoring more than a single tie at once. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Kock (US 20140104048) discloses mounting a sensor in a rigid manner to detect vibrations without loss.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865